ACCEPTED
                                                                                  03-17-00511-CR
                                                                                        21290792
                                                                       THIRD COURT OF APPEALS
                                                                                  AUSTIN, TEXAS
                                                                              12/14/2017 11:35 AM
                                                                                JEFFREY D. KYLE
                                                                                           CLERK




                                                                  FILED IN
                                                           3rd COURT OF APPEALS
                                                               AUSTIN, TEXAS
             ALLISON PALMER                    JOHN      BEST
                                                          12/14/2017 11:35:20 AM
                    ST     TH
                  51 & 119 DISTRICT ATTORNEYS                JEFFREY D. KYLE
                                                                   Clerk
                          124 W. Beauregard
                       San Angelo, Texas 76903
325/659-6583                                               325/655-6116
325/658-6831 (Fax)
                            December 14, 2017

Jeffrey D. Kyle, Clerk
Third Court of Appeals
P.O. Box 12547
Capitol Station
Austin, Texas 78711

Style: Brandon Rene Gonzales, Appellant v. The State of Texas,
Case # 03-17-00511-CR Trial Court# B-09-0247-SA, 119th District Court

Dear Mr. Kyle:

      The State believes that the trial court ruled correctly in this case.
With regard to the Anders brief filed by Appellant, the State hereby notifies
the Court that it will not respond on the merits to the points raised and
conceded by Appellant’s brief. Please file this letter response with the
papers in the cause and bring it to the attention of the appropriate members
of the Court or its staff.
                                    Sincerely,


                                 ____________________________
                                 Tiffany Sheppard
                                 Asst. District Attorney
                                 51st & 119th Judicial Districts
                                 124 W Beauregard, Ste. B
                                 San Angelo, TX 76903
                                 (325) 659-6583
                                 (325) 658-6831 FAX
                                 TSB# 24068139
                                 tiffany.sheppard.best@co.tom-green.tx.us
cc:   Kirk Hawkins
      P.O. BOX 3645
      San Angelo, TX 76902
      Delivered via https://efile.txcourts.gov/ to kirkhawkinslaw@gmail.com